IN THE SUPREME COURT, STATE OF WYOMING

                                         2014 WY 23

                                                            OCTOBER TERM, A.D. 2013

                                                                   February 20, 2014

DANIEL L. STEVENS,

Appellant
(Plaintiff),

v.                                                   S-13-0125

KACIE J. STEVENS,

Appellee
(Defendant).

                      Appeal from the District Court of Park County
                        The Honorable Steven R. Cranfill, Judge

Representing Appellant:
      John P. Worrall of Worrall & Greear, P.C., Worland, WY

Representing Appellee:
      George Simonton, Cody, WY

Before KITE, C.J., and HILL, VOIGT*, BURKE, and DAVIS, JJ.

*Justice Voigt retired effective January 3, 2014.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] In his appeal from a divorce decree, Father challenges the district court’s property
division, alimony award, child support determination, and custody award. We affirm.

                                         ISSUES

[¶2]   Father states the following five issues for our consideration:

          1. The District Court abused its discretion in the division of
             property between the parties in this matter.

          2. The District Court abused its discretion in determining to
             award alimony to the Appellee.

          3. The District Court abused its discretion in failing to determine
             that the Appellee was voluntarily under employed (sic) as a
             hostess at a local restaurant rather than at her chosen
             profession as a Certified Public Accountant and in other ways
             in calculating child support.

          4. The District Court abused its discretion in determining the
             custody and visitation of the minor children in this matter.

          5. The District Court abused its discretion in reaching its decision
             in this matter as a whole.

                                          FACTS

[¶3] Daniel L. Stevens (Father) and Kacie J. Stevens (Mother) were married in October
of 2004. After marrying, Mother earned her Certified Public Accountant (CPA) degree,
and worked as an accountant for about nine months at the beginning of the marriage.
After the couple had two children, Mother became a stay-at-home mom.

[¶4] Father filed for divorce in November of 2011. Mother and the children, ages 6 and
3 at the time of trial, moved into a rental home owned by Mother’s father. Father
exercised his agreed upon visitation. To produce some income, Mother worked as a
waitress in a Cody, Wyoming restaurant.

[¶5] The parties’ relationship devolved to the point that communication became
difficult. Even the longtime relationship between their families became strained. Unable
to reach a settlement, the parties proceeded to trial in November of 2012. The trial lasted
three days, and a divorce decree was entered by the trial court on March 15, 2013. In it,


                                              1
the court awarded Mother “physical custody” of the children, with visitation for Father.
The court revised its decree several times to reflect its final decision. An accidental
omission was made regarding Father’s summer visitation. Father was granted six weeks
per summer of visitation, as well as every other weekend, and one weekday. To calculate
child support, the court calculated Father’s monthly income at $23,670.22 and Mother’s to
be $934.41. Father’s income included $9,090.91 he paid as part of a business succession
plan. Using these figures, the court ordered Father to pay child support in the amount of
$2,275.69 per month. In the division of marital property, the court awarded Father the
marital home and its debt. The home, valued at $403,100.00, was subject to a mortgage of
$279,000.00. After further dividing the parties’ investment accounts and other property,
the court declared Father owed Mother $135,099.00 in cash, and ordered him to pay that
amount in 36 monthly installments of $3,750.00. Finally, the court also ordered Father to
pay alimony of $2,000.00 per month for five years.

[¶6]   Father timely filed his notice of appeal.

                               STANDARD OF REVIEW

[¶7] The overall standard to be used in this case is abuse of discretion. Specifically to
the issues, we have stated as follows regarding the division of marital property:

                     The district court has broad discretion to divide marital
              property in a divorce. Root v. Root, 2003 WY 36, ¶ 8, 65
              P.3d 41, 44 (Wyo. 2003). See also, Wyo. Stat. Ann. § 20-2-
              114 (LexisNexis 2009). We review the district court’s
              disposition of marital property using the abuse of discretion
              standard. Sweat v. Sweat, 2003 WY 82, ¶ 6, 72 P.3d 276, 278
              (Wyo. 2003). “An abuse of discretion occurs when the
              property disposition shocks the conscience of this court and
              appears to be so unfair and inequitable that reasonable people
              cannot abide it.” Hall v. Hall, 2002 WY 30, ¶ 12, 40 P.3d
              1228, 1230 (Wyo. 2002). In determining whether the district
              court abused its discretion, we consider only the evidence of
              the successful party and grant to that party every favorable
              inference that can be drawn from the record. Sweat, ¶ 6, 72
              P.3d at 278. See also, Welch v. Welch, 2003 WY 168, ¶ 4, 81
              P.3d 937, 938 (Wyo. 2003).

Sanning v. Sanning, 2010 WY 78, ¶ 8, 233 P.3d 922, 923 (Wyo. 2010).

[¶8] The abuse of discretion remains the same as to the remaining issues – child
custody, visitation, child support, and alimony – and regarding these we have stated:



                                              2
                    Custody, visitation, child support, and alimony are all
             committed to the sound discretion of the district court.
             Scherer v. Scherer, 931 P.2d 251, 253-54 (Wyo. 1997);
             Triggs v. Triggs, 920 P.2d 653, 657 (Wyo. 1996); Basolo v.
             Basolo, 907 P.2d 348, 352 (Wyo. 1995). It has been our
             consistent principle that in custody matters, the welfare and
             needs of the children are to be given paramount
             consideration. Scherer, 931 P.2d at 254; Rowan v. Rowan,
             786 P.2d 886, 890 (Wyo. 1990); see also Gurney v. Gurney,
             899 P.2d 52, 55 (Wyo. 1995); and Fink v. Fink, 685 P.2d 34,
             36 (Wyo. 1984). The determination of the best interests of
             the child is a question for the trier of fact. “We do not
             overturn the decision of the trial court unless we are
             persuaded of an abuse of discretion or the presence of a
             violation of some legal principle.” Fink, 685 P.2d at 36.

                     A court does not abuse its discretion unless it acts in a
             manner which exceeds the bounds of reason under the
             circumstances. Pinther v. Pinther, 888 P.2d 1250, 1252
             (Wyo. 1995) (quoting Dowdy v. Dowdy, 864 P.2d 439, 440
             (Wyo. 1993)).       Our review entails evaluation of the
             sufficiency of the evidence to support the district court’s
             decision, and we afford the prevailing party every favorable
             inference while omitting any consideration of evidence
             presented by the unsuccessful party. Triggs, 920 P.2d at 657;
             Cranston v. Cranston, 879 P.2d 345, 351 (Wyo. 1994).
             Findings of fact not supported by the evidence, contrary to the
             evidence, or against the great weight of the evidence cannot
             be sustained. Jones v. Jones, 858 P.2d 289, 291 (Wyo. 1993).
             Similarly, an abuse of discretion is present “‘when a material
             factor deserving significant weight is ignored.’” Triggs, 920
             P.2d at 657 (quoting Vanasse v. Ramsay, 847 P.2d 993, 996
             (Wyo. 1993)).

Bingham v. Bingham, 2007 WY 145, ¶ 10, 167 P.3d 14, 17-18 (Wyo. 2007).

                                     DISCUSSION

Property Division

[¶9] Father contends that the district court abused its discretion when it divided the
parties’ property in two specific areas. First, Father argues that he was improperly
required to reimburse Mother for $33,000.00 in equity in the marital home. He contends


                                             3
that Mother had already realized that equity when the parties originally refinanced the
mortgage, and if he is made to pay, Mother will twice receive her share of the equity.
Second, Father contends that the district court failed to consider the tax consequences of
awarding him retirement accounts and giving Mother dollar-for-dollar credit against such
awards. Mother responds that the overall distribution was not unfair.

[¶10] In property division cases we look to Wyo. Stat. Ann. § 20-2-114 (LexisNexis
2013), which states:

              § 20-2-114. Disposition of property to be equitable;
              factors; alimony generally.

                     (a) ... [I]n granting a divorce, the court shall make
              such disposition of the property of the parties as appears just
              and equitable, having regard for the respective merits of the
              parties and the condition in which they will be left by
              the divorce, the party through whom the property was
              acquired and the burdens imposed upon the property for the
              benefit of either party and children. The court may decree to
              either party reasonable alimony out of the estate of the other
              having regard for the other’s ability to pay and may order so
              much of the other’s real estate or the rents and profits thereof
              as is necessary be assigned and set out to either party for life,
              or may decree a specific sum be paid by either party.

Also regarding property division, this Court stated that

              [t]he trial court possesses a great amount of discretion in
              dividing marital property. A just and equitable division of
              property is just as likely not to be equal. Carlton v. Carlton,
              997 P.2d 1028, 1032 (Wyo. 2000). Although the trial court
              cannot divide the property in such a way that it would punish
              one of the parties, it may consider fault of the respective
              parties, together with all other facts and circumstances
              surrounding the dissolution of the marriage in dividing a
              couple’s marital assets. 997 P.2d at 1034. We are required to
              limit our review of the record to an evaluation of whether the
              trial court’s decision was supported by sufficient evidence,
              and we afford to the prevailing party every favorable
              inference while omitting any consideration of evidence
              presented by the unsuccessful party. Id. Findings of fact not
              supported by the evidence, contrary to the evidence, or



                                              4
             against the great weight of the evidence cannot be sustained.
             Id.

Hall v. Hall, 2002 WY 30, ¶ 14, 40 P.3d 1228, 1230 (Wyo. 2002).

[¶11] “[O]n appellate review this Court evaluates whether the district court’s property
division is equitable from the perspective of the overall distribution rather than from a
narrow focus on the effects of any particular disposition.” Walters v. Walters, 2011 WY
41, ¶ 7, 249 P.3d 214, 222 (Wyo. 2011). In the instant case, the divorce decree divides
the parties’ property as follows:

                    11. Defendant is entitled to the 2010 Suburban,
             subject to the debt thereon, the EDJ Joint Account in the
             amount of $5,534.55, her Roth IRA in the amount of
             $6,334.68, Plaintiff’s Edward Jones Account in the amount of
             $11,217.27 and her Edward Jones Account in the amount of
             $33,000.00, totaling $85,461.50.

                     12. Plaintiff owes Defendant $135,099.48.            The
             Plaintiff will pay the Defendant the sum of $3,750.00 per
             month for thirty-six (36) months starting on the 10th of April,
             2013 in order to complete this obligation to her. There shall
             be no interest levied on this obligation. Plaintiff will pay that
             amount on a monthly basis at the same time the present
             alimony payment and the child support payment are due.
             This obligation will not be extinguished by Defendant’s
             remarriage, if any.

                    13. Plaintiff is entitled to the property at 73 Wild
             Horse Road valued at $403,100.00, the 2005 GMC Sierra, the
             2006 Apex, the new snowmobile, his Roth IRA in the amount
             of $62,254.86, his 401(k) in the amount of $7,617.52, his
             Roth IRA in the amount of $34,002.03, his EDJ Profit
             Sharing account in the amount of $50,209.78, his Limited
             Partnership in the amount of $13,282.18 and his HSA in the
             amount of $10,122.91, totaling $610, 814.28.

[¶12] Looking at the district court’s property division as a whole, Mother was awarded
$85,461.50 in marital assets, plus $135,099.48 in cash due from Father, totaling
$220,560.98. Father was awarded a grand total of $610,814.28 marital assets and cash.

[¶13] From our careful review of the trial transcript and record, and under the strict
edicts of our standard of review, we conclude that the trial court did not abuse its


                                             5
discretion. In considering only the evidence of Mother and ignoring the evidence of
Father, as our standard of review directs, while granting Mother every favorable
inference that can be drawn from the record, we conclude that the district court’s property
division as a whole, was proper.

Alimony

[¶14] Next, Father takes issue with the district court’s alimony award to Mother. Father
contends that the court abused its discretion because alimony is designed for a former
spouse that is unable to adequately provide for herself. Father insists that the instant case
is to the contrary, and because Mother is a CPA, has maintained a tax and bookkeeping
practice, and works as her father’s accountant, alimony is patently unfair. Mother
responds that the district court properly awarded alimony to equalize the disparate
property distribution, and that the court was correct in its findings that it would take
Mother time to realize her earning potential while caring for the couple’s children, and
that there is a vast difference in Mother’s and Father’s earning potential. Mother also
points out that Father has the ability to pay.

[¶15] Our discussion in Belless v. Belless, 2001 WY 41, ¶ 8, 21 P.3d 749, 751 (Wyo.
2001), is instructive on the alimony issue:

              The purpose of alimony is to provide a post-divorce substitute
              for the support provided to a spouse during the marriage.
              Johnson, 11 P.3d at 951. It is for the support and
              maintenance of a former spouse who is unable to adequately
              provide for himself or herself. Id. An award of property is a
              preferable modern substitute for alimony. Id. While in some
              cases alimony may be a necessity, “under ordinary
              circumstances it should be recognized that one spouse should
              not have a perpetual claim on the earnings of the other; that
              divorce, insofar as possible should sever the ties of the parties
              and they should begin to start their lives anew.” Grosskopf v.
              Grosskopf, 677 P.2d 814, 821 (Wyo. 1984). When alimony is
              awarded in the absence of a stipulated settlement between the
              parties, the record must reflect some evidence that alimony,
              with its special features, is needed. Johnson, 11 P.3d at 951.
              If the intent is to adjust the equities between the parties at the
              time of the divorce, property division, which may encompass
              a series of payments, is the preferable method. Id.

                     However, this court has also held on more than one
              occasion that “ ‘there are times, of course, when a trial court
              may see fit to allow a wife less property than her fair share


                                               6
              would be if property only were involved; and in order to even
              up the balance, the court may provide for alimony
              payments.’” Id. (quoting Young v. Young, 472 P.2d 784, 787
              (Wyo. 1970)). We have held that, in determining whether a
              spouse is entitled to be awarded alimony, the trial court
              considers objective criteria including “‘the ability of the
              payor spouse to pay and the necessity of support of the
              payee.’” Johnson, 11 P.3d at 950 (quoting Neville v. Neville,
              8 P.3d 1072, 1073 (Wyo. 2000)).

Here, the trial court stated in pertinent part:

              [T]here is little to no way to adjust the division of real and
              personal property to accommodate potential income
              differences. … Given the fact that [Mother] will be the
              primary care giver for the two young children, with no
              significant business experience or established employment,
              and the obvious disparate income potential, the Court believes
              alimony is appropriate. The Court will therefore adopt the
              asset distribution reflected in Defendant’s Exhibit 4 and
              additionally award alimony in the amount of $2,000.00 per
              month for a term of five (5) years.

                      The Court believes this amount of spousal support will
              allow [Mother] to provide for herself for a reasonably short
              period of time while developing an alternative source of
              income based on her training. [Father] has demonstrated the
              ability to pay alimony and the Court finds alimony to be just
              and equitable considering the condition in which both parties
              will be left after this divorce. Property settlement is clearly
              favored in Wyoming, however, the available assets do not
              provide this Court with the opportunity to place [Mother] in a
              position to adequately provide for herself, whereas alimony
              remedies this issue. See Johnson v. Johnson, 11 P.3d 948
              (Wyo. 2000); Muller v. Muller, 838 P.2d 198 (Wyo. 1992).

[¶16] Contrary to Father’s assertion that Mother “chose” not to be employed, and that
the trial court “rewarded” Mother, our review of the record explains the court’s
reasoning. Father’s monthly income was disproportionate to Mother’s, and although she
was a licensed CPA, at the time of the divorce she had no significant business experience
or established employment. In fact, her license was obtained after the marriage, and
before committing to work inside the home she only worked as a full-time CPA for
approximately six months during the parties’ marriage. Mother attempted to find CPA


                                                  7
work in Cody prior to trial but was not successful. Indeed, as Father points out, Mother’s
earning potential is there. However, as Mother also correctly points out, it is entirely
within the discretion of the trial court to award alimony during a transition period
wherein the party requesting alimony may gain special skills, education, or experience to
enable the party to raise his or her earning capacity. Hendrickson v. Hendrickson, 583
P.2d 1265, 1268 (Wyo. 1978). Because of Mother’s dedication as a stay-at-home mom
the period allowed for alimony allows her to regain her ground as an employable CPA.
Last but not least, of course, is Father’s ability to pay. Father’s monthly income at the
time of trial was $23,670.22 compared to Mother’s $934.41. Trial testimony proved
Father had the ability to pay and no evidence from the record suggests otherwise. The
trial court smartly tailored its alimony award with all of the above in mind and limited it
to five years.

[¶17] Based upon the earning potential of each party we conclude that $2,000.00 per
month for five years is not beyond the bounds of reason. We are not persuaded that the
trial court failed to exercise sound judgment or otherwise abused its discretion by
providing continuing support to the wife through an award of alimony.

Child Support

[¶18] Father contends that the district court abused its discretion in the calculation of
child support by failing to impute income to Mother. Again, Father argues that Mother
refuses to work as a CPA in Cody although such work is available and that such work can
earn a starting salary of $50,000.00. Also, Father contends the court erred when it
included in his income the $9,090.91 he paid monthly as part of a business succession
plan.

[¶19] While the initial determination of child support amounts is governed by statute,
matters concerning child support, including decisions to impute income, are left to the
discretion of the district court. Barrett-Oliver v. Quast, 2013 WY 71, ¶ 8, 302 P.3d 909,
911 (Wyo. 2013) (quoting Durham v. Durham, 2003 WY 95, ¶ 8, 74 P.3d 1230, 1233
(Wyo. 2003)).

[¶20] Pursuant to Wyo. Stat. Ann. § 20-2-307(b) (LexisNexis 2013):

                     (b) A court may deviate from the presumptive child
             support established by W.S. 20-2-304 upon a specific finding
             that the application of the presumptive child support would be
             unjust or inappropriate in that particular case. In any case
             where the court has deviated from the presumptive child
             support, the reasons therefor shall be specifically set forth
             fully in the order or decree. In determining whether to deviate



                                             8
             from the presumptive child support established by W.S. 20-2-
             304, the court shall consider the following factors:
                    ....
                           (xi) Whether either parent is voluntarily
                    unemployed or underemployed. In such case the child
                    support shall be computed based upon the potential
                    earning capacity (imputed income) of the unemployed
                    or underemployed parent. In making that determination
                    the court shall consider:
                           (A) Prior employment experience and history;
                           (B) Educational level and whether additional
                    education would make the parent more self-sufficient or
                    significantly increase the parent’s income;
                           (C) The presence of children of the marriage in
                    the parent’s home and its impact on the earnings of that
                    parent;
                           (D) Availability of employment for which the
                    parent is qualified;
                           (E) Prevailing wage rates in the local area;
                           (F) Special skills or training; and
                           (G) Whether the parent is realistically able to
                    earn imputed income.

[¶21] The first step in calculating child support is determining the parents’ respective
monthly net incomes. Lauderman v. State, 2010 WY 70, ¶ 7, 232 P.3d 604, 607 (Wyo.
2010). “Income” and “net income” are defined in Wyo. Stat. Ann. § 20-2-303(a)
(LexisNexis 2013) as:

                    (ii) “Income” means any form of payment or return in
             money or in kind to an individual, regardless of source.
             Income includes, but is not limited to wages, earnings, salary,
             commission, compensation as an independent contractor,
             temporary total disability, permanent partial disability and
             permanent total disability worker’s compensation payments,
             unemployment compensation, disability, annuity and
             retirement benefits, and any other payments made by any
             payor, but shall not include any earnings derived from
             overtime work unless the court, after considering all overtime
             earnings derived in the preceding twenty-four (24) month
             period, determines the overtime earnings can reasonably be
             expected to continue on a consistent basis. In determining
             income, all reasonable unreimbursed legitimate business
             expenses shall be deducted. Means tested sources of income


                                            9
              such as Pell grants, aid under the personal opportunities with
              employment        responsibilities    (POWER)        program,
              supplemental nutrition assistance program and supplemental
              security income (SSI) shall not be considered as income.
              Gross income also means potential income of parents who are
              voluntarily unemployed or underemployed;
                     (iii) “Net income” means income as defined in
              paragraph (ii) of this subsection less personal income taxes,
              social security deductions, cost of dependent health care
              coverage for all dependent children, actual payments being
              made under preexisting support orders for current support of
              other children, other court-ordered support obligations
              currently being paid and mandatory pension deductions.
              Payments towards child support arrearage shall not be
              deducted to arrive at net income[.]

[¶22] With these principles in mind the trial court analyzed Mother’s work experience
and history, as well as her education level and skill. Given that she obtained her license
and then promptly had children and became a stay-at-home mom for almost eight years,
her work experience was limited. However, as Father points out, her education level and
skill remain. Yet, to comport with § 20-2-307(b)(xi)(C), the trial court took into
consideration the children still living in Mother’s home and how that impacted her ability
to work. Father presented little to no evidence at trial to support his argument that
deviation was appropriate in this case, pursuant to § 20-2-307(b)(xi)(D) (availability of
employment) or § 20-2-307(b)(xi)(E) (prevailing wage rates). Certainly, any evidence
Father did present did not meet his burden.

[¶23] Father also claims that the trial court improperly calculated his net income by
including a monthly succession plan payment that amounted to $9,090.91 per month. In
its calculations, the district court utilized Father’s financial affidavit that he submitted to
the court after trial on November 30, 2012. There, Father declared his net monthly
income to be $14,469.53. In the “voluntary deductions” section, he included the
$9,090.91 he paid for the business succession payment. In its calculation the district
court added that amount back into Father’s net monthly income, as well as other
voluntary deductions Father made for Flex Benefit Plan, Disability Insurance, Life
Insurance, and AD&D, for a net monthly income total for child support purposes of
$23,670.22.

[¶24] The trial court did add those amounts back into Father’s net income and in doing
so, explained itself. The court stated in its decision letter that it decided to add back in
the succession plan payment because testimony at trial indicated that the payment was
going to end very soon, with only $57,142.84 left to be paid. This amounted to less than
six months of making the succession plan payment. The court concluded that after that


                                               10
six-month period Father’s income would then rise to $23,670.22. The evidence presented
at trial, taken in the light most favorable to Mother, supports the trial court’s conclusion.
We can find no abuse of discretion by the trial court

Custody and Visitation

[¶25] The trial court’s decision regarding custody and visitation of the two minor
children was also an issue for Father. He argues on appeal that he took “the high road”
and complimented Mother’s parenting at trial whereas Mother and her witnesses said
“nothing good” about him. He specifically challenges the district court’s decision to give
little weight to evidence from his custody evaluator, Dr. Dee Woolsten. The doctor
opined that Father should receive custody (although Father only sought joint custody).
Mother agrees with the court’s decision, and notes that shared custody is disfavored when
the parties are unable to communicate, as is the situation in the instant case.

[¶26] As we have consistently articulated, “This Court … does not reweigh evidence.
Instead, we view the facts in the light most favorable to the prevailing party.” Hayzlett v.
Hayzlett, 2007 WY 147, ¶ 8, 167 P.3d 639, 642 (Wyo. 2007). In child custody
determinations the district court must base its decision on the factors articulated in Wyo.
Stat. Ann. § 20-2-201(a) (LexisNexis 2013), which provides:

                    (a) In granting a divorce, separation or annulment of a
              marriage or upon the establishment of paternity pursuant to
              W.S. 14-2-401 through 14-2-907, the court may make by
              decree or order any disposition of the children that appears
              most expedient and in the best interests of the children. In
              determining the best interests of the child, the court shall
              consider, but is not limited to, the following factors:
                            (i) The quality of the relationship each child
                    has with each parent;
                            (ii) The ability of each parent to provide
                    adequate care for each child throughout each period of
                    responsibility, including arranging for each child’s
                    care by others as needed;
                           (iii) The relative competency and fitness of each
                    parent;
                            (iv) Each parent’s willingness to accept all
                    responsibilities of parenting, including a willingness to
                    accept care for each child at specified times and to
                    relinquish care to the other parent at specified times;
                            (v) How the parents and each child can best
                    maintain and strengthen a relationship with each other;



                                              11
                             (vi) How the parents and each child interact
                      and communicate with each other and how such
                      interaction and communication may be improved;
                             (vii) The ability and willingness of each parent
                      to allow the other to provide care without intrusion,
                      respect the other parent’s rights and responsibilities,
                      including the right to privacy;
                             (viii) Geographic distance between the parents’
                      residences;
                             (ix) The current physical and mental ability of
                      each parent to care for each child;
                             (x) Any other factors the court deems necessary
                      and relevant.

No single factor is determinative. Hayzlett, ¶ 10, 167 P.3d at 642. In fact, depending on
the case, different factors will present a greater need for emphasis. The one constant is
that the resolution must be in the best interests of the children in that particular family. Id.
Indeed, custody is a “life-altering decision.” Reavis v. Reavis, 955 P.2d 428, 431 (Wyo.
1998). To that end, we have said:

                     To determine whether a district court has abused its
              discretion, we must rely on the district court’s articulation of
              the factors which were considered and how those factors
              support its conclusions.

                             To play fair, a trial judge relying on
                      discretionary power should place on record the
                      circumstances and factors that were crucial to his
                      determination. He should spell out his reasons as well
                      as he can so that counsel and the reviewing court will
                      know and be in a position to evaluate the soundness of
                      his decision.

              Maurice Rosenberg, Judicial Discretion of the Trial Court,
              Viewed From Above, 22 Syracuse L. Rev. 635, 665-66
              (1971). Unfortunately, we are provided scarce explanation
              for the custody arrangement ordered in this case; one which
              substantially deviates from the requests of the parties and is
              unique to the experience of this court.

Id., 955 P.2d 431-32.




                                                12
[¶27] Father contends that the trial court’s decision against a shared custody
arrangement was an abuse of discretion. As the district court observed, this Court
maintains its distaste for shared custody arrangements. An important factor in a shared
custody arrangement is the ability of the parents to cooperate and communicate. Reavis,
955 P.2d 432-33. Here, the lack thereof was in large part why the court concluded a
shared custody arrangement was not in the children’s best interest.

[¶28] The parties presented a significant amount of custody evidence, including a
voluminous amount of trial testimony on both sides. Father testified on his own behalf
and presented several friends, as well as his father, mother, brother, and sister. Mother
also testified and presented her mother and father as witnesses on her behalf. Dr. Dee
Woolston was also qualified as an expert and presented testimony. The district court
considered testimony that was presented regarding a vulgar text message sent by Father
to some of his clients and co-workers. Also, the trial court considered a single act of
domestic violence that occurred early in the marriage when Father struck Mother, which
Father admitted.

[¶29] With regard to Dr. Woolston’s testimony, much of which favored Father, the trial
court explained the little weight it gave to her testimony. Due to the doctor’s “strong
feelings” regarding the parties’ attorneys, and also due to the doctor’s misstatements on
various topics regarding Mother, the trial court relied instead on the testimony presented
by the parties and their other witnesses.

[¶30] Taking all of that testimony into consideration, and taking it in the light most
favorable to Mother, we conclude there was no abuse of discretion regarding the custody
determination.

                                    CONCLUSION

[¶31] There was no singular, or cumulative, abuse of discretion by the district court. The
property division stands as does the award of alimony to Mother. Custody and child
support both track the statutory guidelines provided. Any deficiencies in the initial
decision letter were remedied by follow up addendums and the final divorce decree. The
trial court’s decision, in all aspects, is affirmed.




                                             13